Citation Nr: 0522513	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral arthritis of the wrists, claimed as residuals of a 
bilateral wrist injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral arthritis of the knees, claimed as residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a lower and upper 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2002 and May 2002 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

The Board notes that the veteran has filed a claim in June 
2002 seeking entitlement to service connection for major 
depression.  This claim is referred to the RO for appropriate 
development and adjudication.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's claim for service connection for bilateral 
arthritis of the wrists, claimed as residuals of a bilateral 
wrist injury, was most recently denied by the RO in an 
unappealed rating decision dated in September 1996.

3.  Evidence submitted since the September 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for bilateral arthritis of the wrists.

4.  The veteran's claim for service connection for bilateral 
arthritis of the knees, claimed as residuals of a bilateral 
knee injury, was most recently denied by the RO in an 
unappealed rating decision dated in September 1996.

5.  Evidence submitted since the September 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for bilateral arthritis of the knees.

6.  Bilateral arthritis of the wrists, claimed as residuals 
of a bilateral wrist injury was not present in service, was 
not manifested within one year of service, and is not shown 
to be related to service.

7.  Bilateral arthritis of the knees, claimed as residuals of 
a bilateral knee injury was not present in service, was not 
manifested within one year of service, and is not shown to be 
related to service.

8.  A bilateral shoulder disability was not present in 
service and is not shown to be related to service.

9.  A bilateral hip disability was not present in service and 
is not shown to be related to service.

10.  An upper and lower back disability was not present in 
service and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
arthritis of the wrists, claimed as residuals of a bilateral 
wrist injury..  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
arthritis of the knee, claimed as residuals of a bilateral 
knee injury..  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  Bilateral arthritis of the wrists, claimed as residuals 
of a bilateral wrist injury, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Bilateral arthritis of the knees, claimed as residuals of 
a bilateral knee injury, was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

6.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

7.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

8.  An upper and lower back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Entitlement to service connection for bilateral arthritis of 
the wrists and knees was denied in a rating decision dated in 
September 1996.  Service connection was denied for the 
veteran's bilateral wrist disability because there was no 
evidence that the veteran was suffering from a wrist 
disability.  Service connection was denied for the veteran's 
bilateral knee disability because there was no evidence that 
the veteran had suffered a knee injury or knee disability in 
service that was related to the current disability.  
Decisions of the RO are final if not appealed.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004); and may be reopened 
only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.     (The regulation defining 
"new and material evidence" was recently amended; this 
amendment applies only to applications to reopen final claims 
received on or after August 29, 2001.  The appellant's 
application was filed prior to August 29, 2001 and, 
therefore, the amended version of the regulation does not 
apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

A.  New and material evidence to reopen a claim of 
entitlement to service connection for bilateral arthritis of 
the wrists, claimed as residuals of a bilateral wrist injury

Evidence offered since the claim was denied in Septemer 1996 
which consists of private treatment notes, VA treatment 
notes, and the veteran's testimony at his Travel board 
hearing is new, in that it has not been previously 
considered.  It is also material.  The VA treatment records 
show a current diagnosis of bilateral arthritis of the 
wrists.  X-rays from July 2001 show bilateral post-traumatic 
degenerative joint disease of the wrists.  In addition, the 
veteran testified that he fell and injured his wrists while 
in service.  For the purposes of reopening the veteran's 
claim, the Board presumes this evidence to be credible.  The 
treatment records and the veteran's testimony specifically 
address the specified reasons for the earlier denial of 
service connection and directly address an unestablished fact 
that is necessary for the claim to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for bilateral arthritis of the wrists, 
claimed as residuals of a bilateral wrist injury.  38 C.F.R. 
§ 3.156(a) (2001).

B.  New and material evidence to reopen a claim of 
entitlement to service connection for bilateral arthritis of 
the knees, claimed as residuals of a bilateral knee injury

Evidence offered since the claim of entitlement to service 
connection for bilateral arthritis of the knees was denied in 
September 1996 which consists of private treatment notes, VA 
treatment notes, and the veteran's testimony at his Travel 
board hearing is new, in that it has not been previously 
considered.  It is also material.  The veteran's claim with 
respect to his knees was previously denied on the grounds 
that there was no lasting injury shown in service and no link 
provided between the veteran's current knee disability and 
his service.  The veteran testified that he fell and injured 
his knees while in service, and that they have been painful 
and disabling ever since then.  For the purposes of reopening 
the veteran's claim, the Board presumes this evidence to be 
credible.  The veteran's testimony, when presumed to be 
credible, establishes that he was injured in service and has 
had continuity of symptomatology since service.  This 
information specifically addresses the specified reasons for 
the earlier denial of service connection and directly 
addresses an unestablished fact that is necessary for the 
claim to be substantiated.  Accordingly, the Board concludes 
that the appellant has submitted new and material evidence to 
reopen the claim of service connection for bilateral 
arthritis of the knees, claimed as residuals of a bilateral 
knee injury.  38 C.F.R. § 3.156(a) (2001).




II.  Entitlement to service connection

Since the veteran's claims seeking entitlement to service 
connection for bilateral arthritis of the wrists and knees 
has been reopened, the Board must address the merits of these 
issues.  The Board notes that the RO adjudicated these claims 
on the merits and the veteran was provided the appropriate 
notice and opportunity to present argument and evidence in 
support of these claims.  See Part III.  VCAA below.  In 
addition, the veteran has claimed entitlement to service 
connection for a bilateral shoulder disability, bilateral hip 
disability, and an upper and lower back disability.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a wrist disability, shoulder 
disability, hip disability or back disability.  There is a 
notation regarding a knee disability where the veteran 
complained of numbness in his knee after a fall, but the 
separation examination is silent with respect to any 
residuals of this knee injury.  In addition, the veteran's 
separation examination is silent with respect to a knee 
disability, wrist disability, hip disability, shoulder 
disability, or back disability.  The earliest treatment 
records in the claims folder for any of the veteran's claimed 
disabilities is in 1994.  This is 19 years after he left 
service.  There has been no showing of continuity of 
symptomatology.   
 
In addition, the Board finds the veteran's testimony 
regarding his injuries in service to be not credible.  The 
veteran testified that he was hospitalized for two weeks, but 
there is no mention of this in his service medical records, 
or on his separation examination report.  The veteran stated 
in his initial claim in 1978 that he was injured in a fall at 
reported to sick bay "but was not given any medication or 
treatment".  This is quite different from the veteran's 
testimony now, in which he refers to a two week 
hospitalization.  Overall, the Board finds the veteran's 
testimony on this issue to be not credible.  The Board notes 
that the veteran presented a buddy statement indicating the 
veteran was injured in 1975, but his testimony and the one 
service medical record that tends to support his testimony 
place the incident in 1974.  The veteran stated in 1978 that 
he was injured in 1974.  Therefore, the Board does not place 
any significant weight on the lay statement submitted by the 
veteran.  Although there is certainly no question that the 
veteran currently suffers from some disabilities, there is no 
medical evidence of an injury to the wrists, knees, 
shoulders, hips, or back in service and no evidence of a 
disability or other injury that was anything other than 
transitory.  There is no medical evidence or medical opinion 
suggesting a link to service.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims of entitlement to service 
connection for bilateral arthritis of the wrists and knees, a 
bilateral shoulder disability, a bilateral hip disability, 
and an upper and lower back disability because there is no 
evidence of pertinent disability in service or for several 
years following service.  Thus, while there is evidence of 
current treatment for some of these disabilities, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any relevant findings in 
service, and the lack of any record of treatment for these 
disabilities for many years after service, any opinion 
relating these disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claim.

The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, direct service connection for bilateral 
arthritis of the wrists or knees, a bilateral shoulder 
disability, a bilateral hip disability, or an upper and lower 
back disability, is not warranted.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2004).

Certain enumerated diseases, such as arthritis, may be 
presumed to be service connected if they are manifested to a 
degree of 10 percent or more within one year of leaving 
service. 38 C.F.R. § 3.307, 3.309 (2004).  The veteran's 
arthritis of the wrists and knees also cannot be presumed to 
be service-connected as a chronic disease.  In order for 
service connection to be presumed the veteran's disability 
must have become manifest within one year of discharge.  The 
medical evidence in the claims folder indicates that the 
earliest treatment for his knees was in 1994 and for the 
wrists was some time after that., which is 19 years after the 
veteran left service.  There is no competent credible 
evidence that the veteran was diagnosed with arthritis within 
one year of his discharge in 1975 or that symptoms of the 
disease were present to the required degree within one year.  
Therefore, service connection may not be presumed.  38 C.F.R. 
§ 3.307, 3.309 (2004).

III.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in May 
2001, June 2001 and February 2002 that told the veteran what 
was necessary to substantiate the claim.  In addition, by 
virtue of the rating decisions on appeal, the statement of 
the case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking entitlement to service connection for 
bilateral arthritis of the wrists and knees, a bilateral 
shoulder disability, a bilateral hip disability, and an upper 
and lower back disability were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May and June 2001 letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that the veteran needed to submit new and material 
evidence and needed to submit evidence that would show a link 
to service.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an October 2002 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, lay statements provided by 
the veteran from friends, private medical records, and VA 
treatment records.  The veteran has not indicated that there 
is additional evidence available.  The Board notes that the 
veteran has been granted disability benefits by the Social 
Security Administration; however, the Board finds that an 
attempt to obtain those records would not aid in 
substantiating the veteran's claim.  Specifically, the focus 
of the Social Security Administration in determining benefit 
eligibility is not to determine the etiology of a disability, 
as is the focus in VA claims of entitlement to service 
connection, but to determine if a current disability exists.  
Social Security records would not be likely to address the 
vital issue in this case.  Thus, seeking additional records 
from the Social Security Administration would unduly delay 
the veteran's quest for a final decision in this matter.

As noted above, the Board declines to obtain a VA examination 
and opinion with respect to the veteran's claims seeking 
entitlement to service connection for bilateral arthritis of 
the wrists and knees, a bilateral shoulder disability, a 
bilateral hip disability, and an upper and lower back 
disability.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  











	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral arthritis of 
the wrists, claimed as residuals of a bilateral wrist injury, 
is reopened and to that extent only, the appeal is granted.

New and material evidence having been submitted the claim of 
entitlement to service connection for bilateral arthritis of 
the knees, claimed as residuals of a bilateral knee injury, 
is reopened and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral arthritis of 
the wrists, claimed as residuals of a bilateral wrist injury, 
is denied.

Entitlement to service connection for bilateral arthritis of 
the knees, claimed as residuals of a bilateral knee injury, 
is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for an upper and lower back 
disability is denied.


REMAND

The record reveals that the veteran has been granted Social 
Security disability benefits.  The RO should contact the 
Social Security Administration and obtain all records related 
to the veteran's claim for benefits.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  The Social Security 
records are needed with respect to the PTSD claim because 
they may be useful in determining the veteran's actual 
diagnosis.  With respect to the claims previously denied, the 
records is clear regarding current diagnosis and the issue 
was whether the veteran's disabilities were related to 
service.  

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2004).  

In approaching a claim for service connection for PTSD, 
adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of post-traumatic stress disorder have been met.  
In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Based on his statements and testimony, the Board finds that 
the RO should attempt to obtain the veteran's ship records 
dated in 1974.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) again to 
obtain any deck logs, ship's logs, or any other documents 
that relate to activities of the U.S.S. Prairie during 1974.  
If records are available from the Navy directly, the RO 
should attempt too obtain them.  The veteran was assigned to 
the U.S.S. Prairie (AD-15).

The Board notes that to verify a stressor it is not necessary 
that the veteran establish his personal engagement in combat.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided an examination to determine the diagnosis and 
etiology of his claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

2.  The RO should make an attempt to 
verify all claimed stressors.  The RO 
should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  The RO should obtain 
all available ship records from the U.S.S. 
Prairie (AD-15) dated in 1974.  This 
includes ship's logs, deck logs, and any 
other available information that might 
corroborate the veteran's stressors.

3.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  

4.  Following the above, the RO should 
then readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD, including reviewing all newly 
obtained evidence.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


